                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF OREGON


SHA WNEY M. MANN,
                                                       Case No. 6: 17-cv-01005-JR
               Plaintiff,
                                                       ORDER FOR PAYMENT OF A TTOR!'-!EY
       VS.                                             FEES PURSUANT TO EAJA & COSTS
                                                       PURSUANT TO 28 U.S.C § 1920
CO!vli'vIISSIONER,
Social Security Administration,

               Defendant.


       Based upon the Stipulation of the parties, it is hereby ORDERED that attorney fees in the

amount of $5,942.35 are hereby awarded to Plaintiff, pursuant to the Equal Access to Justice Act

(EAJA), 28 U.S.C. § 2412, and costs of $400.00, for the filing fee, pursuant to 28 U.S.C § 1920.

Payment of this award shall be made via check payable to Plaintiff and mailed to Plaintiff's

attorneys at HARDER, WELLS, BARON & MANNING, P.C., 474 Willamette Street, Eugene,

Oregon 97401. Pursuant to Astrue v, Ratliff, the award shall be made payable to Plaintiff's

attorneys, HARDER, WELLS, BARON & MANNING, P.C., if the Commissioner confirms that

Plaintiff owes no debt to the Government through the federal treasury offset program, There are

no costs or expenses to be paid herein.


                   -1{:v        -
       Dated this --t----- day o f ~ t'»-V:.f     2019.




                                                United States Magistrate Judge

Proposed Order submitted by:
Katherine Eitenmiller
HARDER, WELLS,BARON & MANNIJ'-!G,P.C.
474 Willamette Street, Eugene, OR 97401
(541) 686-1969
keitenmiller@hwmb.net
Of Attorneys for Plaintiff
